





CITATION:
Romspen Investment Corporation v. Woods Property
          Development Inc., 2011 ONCA 817



DATE: 20111222



DOCKET: C53496 and C54375



COURT OF APPEAL FOR ONTARIO



Laskin, Rosenberg and Rouleau JJ.A.



BETWEEN



Romspen Investment
          Corporation



Applicant (Respondent)



and



Woods Property Development Inc. and TDCI Holdings Inc.



Respondents



Ronald Slaght, Q.C. and John J. Chapman, for the appellant Home
          Depot Canada Inc.



David P. Preger and Lisa Corne, for the respondent



Harvin D. Pitch, for the respondent SF Partners Inc.



Heard: November 18, 2011



On appeal from the orders of Justice
          Herman J. Wilton-Siegel of the Superior Court of Justice dated March 17, 2011
          and September 28, 2011, with reasons dated March 17, 2011, September 28, 2011
          and October 3, 2011, with the March 17, 2011 reasons reported at 2011 ONSC
          3648, 75 C.B.R. (5th) 109 and the October 3, 2011 reasons reported at 2011
          ONSC 5704.



Rouleau J.A.:



OVERVIEW

[1]

The appellant, Home Depot Canada Inc. (Home Depot), appeals from two
    orders.  The first order is dated March 17, 2011 and granted, in part, a motion
    brought by SF Partners Inc., the receiver of Woods Property Development Inc.
    (Woods), (the Receiver).  It authorized the Receiver to sell the property
    known as 20 High Street in Collingwood, Ontario (the Woods Property) free and
    clear of any lien or claim of Home Depot.  The motion judge, however, refused
    to approve the purchase of the Woods Property by 2204604 Ontario Inc. (the Purchaser)
    without further marketing efforts.

[2]

The first order also dismissed Home Depots cross-motion requesting an
    order that it be entitled to purchase a portion of the Woods Property or to
    lease the Woods Property.  Alternatively, Home Depot requested that it be
    entitled to a statutory lien pursuant to s. 37(1) of the
Conveyancing and
    Law of Property Act
, R.S.O. 1990, c. C.34 or an equitable lien ranking
    prior to the mortgage over the Woods Property held by the respondent, Romspen
    Investment Corporation (Romspen).

[3]

The second order under appeal is dated September 28, 2011.  It approved
    the purchase of the Woods Property by the Purchaser and vested title in the Purchaser.

[4]

Romspen and the Receiver cross-appeal the first order seeking to set
    aside the refusal, at that time, to approve the purchase of the Woods Property
    by the Purchaser and substituting an order approving the purchase.  Romspen
    recognized that the cross-appeal is moot but argues that it raises issues of
    importance such that this court should exercise its discretion to hear it.

FACTS

[5]

Woods is an Ontario corporation that owns the Woods
    Property.  Romspen is a secured lender to Woods and Woods sister company, TDCI
    Holdings Inc. (TDCI).   Romspens security includes an approximate $17
    million mortgage over the Woods Property, which was used, in part, to discharge
    earlier mortgages given by Romspen (the Romspen Mortgage).  The Receiver was
    appointed the interim receiver of all assets, undertakings and properties of
    Woods and TDCI by order of the Superior Court of Justice dated November 25,
    2008.  The Purchaser of the Woods Property is an Ontario corporation owned and
    controlled by Romspen.

[6]

These appeals center on a store built by Home
    Depot on an 8.67 acre parcel of land, which forms part of the larger 43 acre Woods
    Property (the Home Depot Lands).  Home Depot constructed the store at a total
    cost to it of approximately $14.5 million.  The issue in the motions under
    appeal was the fate of that store and the Home Depot Lands.  Specifically, whether
    Home Depot could retain the store and either lease or purchase the Home Depot Lands.

[7]

On May 19, 2005, Home Depot entered into a
    purchase agreement with Woods for the purchase of the Home Depot Lands for a
    purchase price of $3.25 million.  Among other terms, the purchase is
    conditional upon severance of the Home Depot Lands from the Woods Property in
    compliance with the
Planning Act
, R.S.O. 1990, c. P.13.

[8]

The purchase agreement between Woods and Home
    Depot was amended on November 30, 2005 (the Home Depot Agreement).  Romspen
    received a copy of the Home Depot Agreement.  Home Depot, however, did not
    register a caution in respect of its rights under the Home Depot Agreement pursuant
    to s. 71(1.1) of the
Land Titles Act
, R.S.O. 1990, c. L.5.

[9]

As the Home Depot Agreement is central to these
    appeals, I will outline the material provisions.  The Home Depot Agreement
    provides as follows:

1)

a portion of an industrial building located on the Woods Property is
    to be demolished to permit construction of the Home Depot store;

2)

Home Depot is obligated to apply for a consent under the
Planning
    Act
to sever the Woods Property;

3)

the Home Depot Agreement will be effective to create an interest in
    land only if the provisions of the
Planning Act
for severance are
    complied with;

4)

Home Depot is entitled to apply to the Town of Collingwood for
    approval and a building permit to construct the Home Depot store on the Home
    Depot Lands;

5)

if, within 270 days of the date of execution of the Home Depot Agreement,
    Home Depot fulfills all zoning conditions and obtains all necessary approvals
    for its proposed store, including a building permit, Home Depot will take
    possession of an area slightly larger than the Home Depot Lands pursuant to a
    ground lease (as there is no significance to the slight difference between the
    area covered by the ground lease and the area of land subject to the purchase
    agreement, both will be referred to as the Home Depot Lands);

6)

the ground lease is to run for a term of 50 years at a rental of
    $300,000 per year for the first seven years and thereafter at $100 per year;

7)

the ground lease will terminate upon the severance of the Woods Property
    under the
Planning Act
, at which point, the purchase of the Home Depot Lands
    by Home Depot will be completed and the rental payments already made will be
    credited against the purchase price;

8)

prior to entering into the ground lease and as a condition thereof, Woods
    will deliver an acknowledgment of Romspens agreement to:

(a)
permit the demolition of the existing industrial building without
    acceleration of the Romspen mortgages secured against the Woods Property; and

(b)
provide a partial discharge of the Romspen mortgages upon payment
    of the purchase price of $3.25 million under the Home Depot Agreement, without requiring
    that the mortgages be in good standing at the time; and

9)

Home Depot is entitled to register a caution in respect of its
    rights under the Home Depot Agreement pursuant to s. 71(1.1) of the
Land
    Titles Act
.

[10]

On May 4, 2006, Home Depot entered into the ground lease with Woods as contemplated
    by the Home Depot Agreement (the Ground Lease).  Although the Ground Lease
    contained a provision relating to the registration of a notice of Ground Lease
    pursuant to s. 111(1) of the
Land Titles Act
, Home Depot did not
    register the notice nor did it obtain an express postponement or subordination
    of Romspens rights as mortgagee.

[11]

In the Ground Lease, Woods represented that it had obtained the
    acknowledgement from Romspen contemplated in the Home Depot Agreement to the
    effect that Romspen had agreed that:

1)

the
    demolition of the portion of the industrial building would not accelerate the Romspen
    mortgages on the Woods Property at the time so as to allow construction of the
    Home Depot store; and

2)

Romspen
    would provide a partial discharge of its mortgage should Home Depot purchase
    the Home Depot Lands.

[12]

Romspen had agreed to the demolition of a portion of the industrial
    building but denies that there was any agreement respecting the partial
    discharge of the mortgage.  The materials filed in the motion show that Woods requested
    that acknowledgment but that Romspen refused to give it.  The motion judge
    simply observed that: It is unclear on what basis Woods gave the
    representation.

[13]

To allow construction of the Home Depot store, Romspen signed a site
    plan control agreement dated July 20, 2006 to which Woods, Home Depot and the
    Town of Collingwood were also parties (the Site Plan Agreement).  The Site Plan
    Agreement refers to the Home Depot Agreement as well as to the demolition of
    the portion of the industrial building and the proposed construction of the
    Home Depot store.  It also refers to the existence of the Romspen mortgages and
    contains an express postponement and subordination by Romspen of its interest
    in the Woods Property to that of the Town of Collingwood.  There is no
    postponement or subordination by Romspen to Home Depot.

[14]

Home Depot applied for severance of the Home Depot Lands but the Town of
    Collingwood will not consent to the severance until a comprehensive plan of
    subdivision is filed and approved for the entire Woods Property.

[15]

The Home Depot store was constructed and has been operating since early
    2007.

[16]

Woods first defaulted on the Romspen Mortgage in 2007.  Payments ceased
    on the Romspen Mortgage in early 2008, leading to the Receivers appointment. 
    The receivership order authorized the Receiver to market the Woods Property. 
    After approximately 10 months, the Receiver accepted the Purchasers offer dated
    October 13, 2009 regarding the sale of the Woods Property for a purchase price
    of $14.1 million (the Purchase Agreement).  The Purchase Agreement is
    conditional upon the Woods Property being delivered free and clear of any
    claims of Home Depot unless arrangements are reached on terms satisfactory to
    the Purchaser in its sole discretion.  No such arrangements were reached.  The proceeds
    of the sale are insufficient to cover the indebtedness owing to Romspen under
    its mortgage.

[17]

The Receiver moved for court approval of the Purchase Agreement and for
    an order vesting title to the Woods Property in the Purchaser.  Home Depot took
    the position that the Receiver could not sell the Woods Property on which the Home
    Depot store is located free and clear of any interest of Home Depot and argued
    that it should be entitled to purchase the Home Depot Lands or to a lease or,
    alternatively, to a statutory or equitable lien ranking ahead of the Romspen Mortgage.

[18]

In very thorough reasons, the motion judge laid out the factual
    situation and the relevant case law.  He concluded that Home Depots leasehold
    interest in the Home Depot Lands ranked after the Romspen Mortgage and,
    although Home Depot was entitled to an equitable lien against the Woods Property,
    that lien was subordinate to the Romspen Mortgage.  He then considered the
    equities between the parties in relation to the specific issues and concluded
    that the equities favoured Romspen.

[19]

Accordingly, in the first order, he authorized the Receiver to proceed
    with the sale of the Woods Property free and clear of any lien or claim of Home
    Depot.  That is, he vested out or expunged any interest Home Depot had in the Woods
    Property.  The motion judge, however, refused to approve the Purchase Agreement
    at that time and ordered the Receiver to conduct a further sales process in
    respect of the Woods Property.

[20]

Further efforts at finding a purchaser for the Woods Property were
    unsuccessful and a new motion was brought seeking the approval of the Purchase
    Agreement.  On September 28, 2011, the motion judge granted the second order
    approving the sale transaction and vesting the Woods Property in the Purchaser
    free and clear of any lien or claim of Home Depot.

[21]

By order of this court, the motion judges order approving the sale transaction
    was stayed until the hearing of the appeals or further order of this court.

ISSUES

[22]

Home Depot raised several grounds of appeal.  In
    oral submissions, however, Home Depot focused on the following two grounds:

1)

Did the motion judge apply an incorrect standard of proof? 
    Specifically, did his failure to draw reasonable inferences render his findings
    of fact unreliable?

2)

Did the motion judge fail to consider the ownership of the Home
    Depot store separate and apart from the Ground Lease?

[23]

I need only deal with the first issue as, in my
    view, it is dispositive of the appeals.  The motion judges misapprehension of
    the standard of proof requires that the orders be set aside and that the matter
    be remitted to the Superior Court of Justice for a new hearing.  As I would
    remit the matter for a new hearing, I would dismiss Romspen and the Receivers
    cross-appeal of the first order.

ANALYSIS

Applicable
    Law

[24]

The parties agree that the criteria to be
    applied by the court in a receivership sale are those set out by this court in
Royal
    Bank of Canada v. Soundair Corp.
(1991), 4 O.R. (3d) 1 (C.A.). At p. 6, this
    court summarized the factors a court must consider when deciding whether a
    receiver , who has sold a property, acted properly:

1)

It should consider whether the receiver has made a sufficient effort
    to get the best price and has not acted improvidently.

2)

It should consider the interests of all parties.

3)

It should consider the efficacy and integrity of the process by
    which offers are obtained.

4)

It should consider whether there has been unfairness in the working
    out of the process.

[25]

The central issue raised on the motions and in
    these appeals is the application of the second criterion, the consideration of
    the interests of all parties, when deciding whether the court should vest the Woods
    Property in the Purchaser free and clear of Home Depots interest.  In
    considering this criterion, the motion judge referred to Ground J.s statement
    in
Meridian Credit Union Ltd. v. 984 Bay Street Inc.
, 2006 CanLII 26476
    (Ont. S.C.), at para. 19, that: [I]n determining whether to issue a vesting
    order terminating the interests of parties in a property, the court must review
    the equitable considerations supporting the respective positions of the parties. 
    The motion judge then set about making the findings of fact necessary to apply
    these legal principles.

Position of the Parties on
    Appeal: Standard of Proof in Making Findings of Fact

[26]

Home Depot argues that the motion judge
    committed an error of law in the standard of proof he applied when making
    findings of fact.  Throughout his reasons, the motion judge indicates that he
    is required to make factual determinations on the basis of undisputed facts
    and that he cannot make findings of fact by way of inference.  Home Depot
    maintains that this is clearly an error and that the failure to apply the
    correct standard of proof resulted in the motion judges failure to draw reasonable
    inferences from the evidence.

[27]

Home Depot submits that several important
    inferences were available on the evidence.  Specifically, it could be inferred
    from the evidence that Romspen gave its express or implied consent to the
    construction of the Home Depot store and to entering into the Ground Lease. 
    Alternatively, Home Depot submits that if there is no express or implied consent,
    the record is sufficient to draw the inference that, from the outset, Romspen
    knew about the construction of the Home Depot store, knew about the Ground Lease
    and knew or ought to have known that Home Depot believed it had Romspens
    consent to build the store and enter into the Ground Lease.  These and other possible
    inferences, if drawn, would have been relevant considerations in the exercise
    of the courts equitable jurisdiction when deciding whether to vest out Home
    Depots interest  and/or whether to grant Home Depot some form of equitable
    relief.

[28]

The respondents could provide no legal basis for
    the motion judges statement that factual findings must be made on the basis of
    undisputed facts and that the court could not make findings of fact by way
    of inference.  It may be that, because this was a motion argued on affidavit
    evidence, the motion judge understood that he was constrained in this way.  In
    any event, the respondents did not seriously dispute that these constituted
    errors, rather, they argued that these errors were harmless because:

1)

there were no disputed facts;

2)

the errors were mere inadvertent slips and, when read as a whole, it
    is apparent that the motion judge nonetheless applied the appropriate standard
    of proof;

3)

it was clear from the evidence that Romspens mortgage had legal
    priority over any interest Home Depot had in the Woods Property;

4)

there was insufficient evidence on the record before the motion
    judge from which actual or implied consent to the Ground Lease or construction
    of the Home Depot store could be drawn; and

5)

even accepting that the court could infer or imply consent, the
    equities nonetheless favoured Romspen and the vesting out of Home Depots
    interest.

DISCUSSION

[29]

In my view, the appeals must be allowed and the
    matter remitted to the Superior Court of Justice for a new hearing.  I
    acknowledge that, in granting equitable relief, motion judges have a good deal
    of latitude and ought to be afforded considerable deference.
As set out
    by this court in
York (Regional Municipality) v. Thornhill Green Cooperative
    Homes Inc.
, 2010 ONCA 393, 68 C.B.R. (5th) 73, at para. 20, an order
    approving a sale by a receiver is discretionary and attracts great deference
    from appellate courts.  Appellate courts will only interfere where the trial
    judge (or the motion judge) erred in law, seriously misapprehended the
    evidence, exercised his or her discretion based upon irrelevant or erroneous
    considerations, or failed to give any or sufficient weight to relevant
    considerations.

[30]

In the present case, however, the motion judges
    application of an incorrect standard of proof and his belief that he was not
    allowed to draw inferences on a motion such as this one are errors that go to
    the very basis upon which the courts equitable discretion is exercised: the
    factual matrix
.  As explained
    by Rothstein J. in
F.H. v. McDougall
, 2008 SCC 53,
[2008]
    3 S.C.R. 41, at para. 40, 
there is only
    one civil standard of proof at common law and that is proof on a balance of
    probabilities.
  Therefore, facts in
    issue are to be proved on a balance of probabilities and, as a general rule,
    this applies to motions
[1]
as well as to trials.

[31]

As I will explain, the errors committed by the
    motion judge are not, as suggested by the respondents, harmless.  Had the motion
    judge applied the appropriate standard of proof and been willing to draw
    inferences where appropriate, the result may well have been different.  I turn
    now to the five points raised by the respondents in response to the appeals.

1)

There were no disputed facts

[32]

The respondents argue that the motion judges
    adoption of a higher standard of proof  undisputed fact  is a harmless error
    as there was no dispute as to the facts.  It was therefore unnecessary for the
    motion judge to engage in an assessment of the weight to be given to the
    evidence or to make credibility findings.

[33]

The argument put forward by Home Depot, however,
    is not that it disputed the facts set out in the record, but rather that the motion
    judge ought to have drawn inferences from the record and the conduct of the
    parties.

[34]

Inferences are not undisputed facts and, as a general rule,
    inferences need only flow reasonably and logically from established facts.  By
    limiting himself to undisputed facts, the motion judge did not assess the
    landscape of facts presented to him with a view to determining what inferences
    could appropriately be drawn.

[35]

The potential importance of inferences is
    apparent when considering whether Romspens interest in the Woods Property
    should be subordinate to the Ground Lease by virtue of Romspen having consented
    to it.  In dealing with this issue, the motion judge set out the law as follows,
    at para. 142: [I]f a lease is executed by a mortgagor after the mortgage has
    been granted, the mortgagee will be bound by the terms of the lease if it is
    made with his express or implied consent (footnote omitted).

[36]

The record did not contain an express consent by Romspen. 
    The relevant question on the issue of subordination was, therefore, whether
    consent by Romspen to the Ground Lease could be implied.  Home Depot argued that
    the conduct of Romspen and the various documents in the record were more than
    sufficient to show
that consent ought to be implied.

[37]

The motion judge, however, does not appear to have turned his mind to
    the issue of implied consent.  The motion judge simply stated, at para. 145, that:
    Home Depot has failed to establish as an
undisputed fact
that Romspen
    consented to either the Home Depot Agreement or the Ground Lease (emphasis
    added).  The motion judges use of the expression undisputed fact clearly
    reflects his understanding that, absent Romspen expressly acknowledging that it
    consented to the Ground Lease or it being set out in the written materials, he could
    not find that Romspen had consented.  In effect, the motion judge excluded the
    possibility of finding an implied consent because of his belief that he was
    somehow prevented or unable to draw appropriate inferences from the available
    facts.  Inferences are important tools in the fact-finding process and the
    motion judge erred in refusing to avail himself of that source.

2)

The errors were inadvertent slips

[38]

The respondents argue that the motion judges references to the need for
    undisputed facts and his inability to make findings of fact by way of
    inference were simply inadvertent slips and that, read as a whole, it was
    apparent that the motion judge nonetheless applied the appropriate standard of
    proof.

[39]

I disagree.  A critical portion of the motion judges reasons is the
    portion dealing with Romspens knowledge and alleged consent to the Home Depot Agreement,
    the Ground Lease and the construction of the Home Depot store.  In that portion
    of his reasons, he repeats, at paras. 40 and 44 of his March 17, 2011 reasons, that
    the court must make its determination on the basis of undisputed facts.  He also
    states, at para. 40 of those reasons, that the court cannot make findings of
    fact by way of inference.  After making these statements, he concludes, at
    para. 52, that [t]here is no evidence of any such consent, and it
cannot be
    inferred
from the existence of the Home Depot Agreement.  Nor
can it be
    inferred
from the existence of the Ground Lease (emphasis added).  The
    motion judge then goes on to state, at para. 53, that Home Depot cannot,
    however, establish as an
undisputed fact
that Romspens execution of the
    Site Plan Agreement either constituted, or evidenced, its consent to ... [the]
    construction [of the Home Depot store] (emphasis added).

[40]

However, despite the motion judge having stated that he could not draw
    inferences, the respondents argue that his statement that he did not think
    that ... knowledge [of the Ground Lease] could be inferred (at para. 42),
    suggests that he did in fact consider whether inferences could be drawn.  I
    disagree.

[41]

When that statement is viewed in the context of the entire paragraph, it
    does not, as the respondents suggest, indicate that the motion judge was
    applying the correct standard of proof.  The balance of the paragraph shows
    that the motion judge was still operating on the premise that Home Depot had to
    demonstrate either actual knowledge or knowledge as an undisputed fact.

[42]

The fact that the motion judge applied the incorrect higher standard of
    proof is confirmed later in his March 17, 2011 reasons where, at para. 145, he
    confirms that he has concluded that Home Depot has failed to establish as an
undisputed
    fact
that Romspen consented to either the Home Depot Agreement or the Ground
    Lease (emphasis added).

[43]

Further, it was central to Home Depots case to determine whether
    knowledge or implied consent of the Ground Lease and construction of the Home
    Depot store could be inferred from all of the circumstances.  Given the motion
    judges extensive and comprehensive reasons, I simply cannot accept that, had
    he understood that he could draw reasonable inferences from all of the facts
    and circumstances, his analysis of whether to draw the inference would be limited
    to a single paragraph without reference to the facts both for and against
    drawing such an inference.

3)

Romspens mortgage has legal priority

[44]

The respondents submit that the errors are of no consequence because the
    Romspen Mortgage had clear legal priority over any Home Depot interest and the
    funds generated from the sale of the Woods Property are not even sufficient to
    pay off the mortgage debt.  Moreover, nothing in the record suggests that
    Romspen ever intended to waive any of its legal rights.

[45]

The respondents argue that the motion judge correctly weighed the equities
    between the parties.  More specifically, in granting the Receivers request for
    an order vesting out the interest of Home Depot in the Woods Property, the
    motion judge stated, at para. 187, that:

[T]he court must consider the equities between the
    parties in the context of findings that:

(1)

Romspens interest in the Woods
    Property ranks ahead of that of Home Depot to the extent of the monies secured
    under the Romspen Mortgage ... ;

(2)

Home Depots equitable lien
    against the [Woods] Property arising as a result of the construction of the
    Home Depot store does not rank prior to the interest of Romspen in the [Woods]
    Property; and

(3)

Home Depot is unable to
    establish as an undisputed fact that Romspen consented to the Home Depot Agreement,
    the Ground Lease or the construction of the Home Depot store in a manner that
    was intended to affect its rights in the [Woods] Property.

[46]

There are two problems with this submission.  First, although the motion
    judge appears to view the need, in considering the equities, to look beyond the
    legal priorities created by the instruments registered on title, he limits his equitable
    considerations to: (1) a recitation of the legal priorities; and (2) the single
    additional question of whether there was consent in a manner that was
intended
to affect its right in the [Woods] Property (emphasis added).  The motion
    judge had to look beyond these considerations.  He had to consider all of the
    facts and circumstances in order to decide whether consent should be inferred
    and whether equitable principles, such as estoppel, applied in making the
    determination to vest out Home Depots interest.

[47]

Second, although the motion judge refers to his earlier analysis of the
    equitable considerations and the need to take them into account in the weighing
    exercise, that earlier analysis was, as I have explained, tainted by his
    understanding that he was limited to undisputed facts and could not draw
    inferences.

4)

There was no basis from which to draw the inferences sought by Home
    Depot

[48]

In the alternative, the respondents argue that even if the motion judge
    erred with respect to his ability to draw inferences, this court should find
    that there was no basis from which the inferences sought by Home Depot could be
    drawn.

[49]

As I would remit the matter to the Superior Court of Justice, it would
    be inappropriate for this court to draw inferences and make findings of fact. 
    In order to address the respondents submission that there was no basis in the
    evidence to draw relevant inferences, I must, however, review the record to
    determine whether facts exist from which a motion judge might draw at least one
    of the inferences sought by Home Depot.  I will focus on Home Depots
    submission that the motion judge ought to have inferred that Romspen knew of
    and by implication consented to the Ground Lease.  If such an inference were
    drawn, it would clearly be a significant fact to be weighed in resolving the
    issues raised in the motion.

[50]

In my view, there are several facts from which such an inference might
    be drawn, for example:

1)

the
    earlier Romspen mortgages provided that Romspen could not unreasonably withhold
    its consent to any lease by Woods;

2)

in
    November 2005, Romspen received a copy of the Home Depot Agreement which contained
    the material terms of the contemplated ground lease to Home Depot;

3)

the Home
    Depot Agreement contemplated the construction of a store on the Home Depot
    Lands within 270 days of the signature of the Home Depot Agreement;

4)

the Home
    Depot Agreement set out the terms of the Ground Lease and contemplated the
    purchase of the Home Depot Lands by Home Depot if severance had been obtained
    or the Ground Lease if severance had not been obtained (these broad terms were
    known to Romspen);

5)

although
    Romspen refused to provide an acknowledgment that it would provide a partial
    discharge to allow Home Depot to purchase the Home Depot Lands, Woods asked
    Romspen to sign an acknowledgment that a portion of the industrial building
    located on the Woods Property could be demolished to allow construction of the
    Home Depot store without accelerating the Romspen Mortgage.  Romspen was asked
    to provide this acknowledgement so that Home Depot would not stop moving
    forward.  This acknowledgment was provided in May 2006 and refers to a
    proposed ground lease between Woods and Home Depot;

6)

the
    Romspen Mortgage included a provision that contemplated that any land lease payments
    made by Home Depot pursuant to the Home Depot Agreement ... which in aggregate
    exceed $250,000 shall be due and payable, on account of principle, upon receipt
    and [Woods and TDCI] shall direct Home Depot to make such payments directly to
    [Romspen];

7)

the Site
    Plan Agreement executed by Romspen made specific reference to the Home Depot Agreement
    and to the proposed partial demolition of the existing industrial building;

8)

under the
    Site Plan Agreement, Romspen would have known that Home Depot was spending
    millions of dollars to build a store on the Woods Property and that, pursuant
    to the Home Depot Agreement, Home Depot was entitled to enter into the Ground
    Lease; and

9)

Romspens representative
    testified in cross-examination that, by August 2006, after the Site Plan
    Agreement had been signed, he was able to draw the inference that Home Depot
    had received the Ground Lease.

[51]

These are some of the facts from which an inference might be drawn.  Of
    course, there are many facts that suggest that the inference should not be drawn. 
    I need not list them here.  Suffice it to say that a basis does exist from
    which a relevant inference could be drawn and, contrary to the respondents
    submission, I do not view the motion judges error as being necessarily
    harmless.

5)

Even assuming that the inferences sought by Home Depot could be drawn,
    the equities still favour vesting out Home Depots interest in the Woods Property


[52]

The respondents argue that regardless of the inferences that might be
    drawn, the equities will still inevitably favour the vesting out of Home
    Depots interest.  I disagree.  The inferences Home Depot argues ought to have
    been drawn are central to the decision of whether to vest out its interest. 
    This decision therefore cannot properly be made until the fact-finding process,
    including drawing reasonable inferences, is complete.  That fact-finding
    process is more appropriately done by the Superior Court.

CONCLUSION

[53]

I would, therefore, allow the appeals, dismiss
    the cross-appeal and remit the matter to the Superior Court of Justice for a
    new hearing.  If the parties cannot agree as to costs, they are to make brief
    written submissions within 20 days hereof.

Paul Rouleau J.A.

I agree John Laskin
    J.A.

I agree M. Rosenberg
    J.A.

RELEASED:  December 22, 2011





[1]
A motion judge can, in appropriate circumstances, order the trial of an issue
    pursuant to rule 37.13(2)(b) of the
Rules of Civil Procedure
, R.R.O.
    1990, Reg. 194.


